Citation Nr: 0032717	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, inter alia, denied the benefit 
sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The low back strain disability is reflected by pain, 
abnormal mobility on forced motion, arthritic changes, and 
symptoms in the lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent for low back strain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.40, 
4.45 and Diagnostic Codes 5292-5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
regard to the current claim. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran was a tail gunner during World War II when his 
plane was shot down in March 1945 on a bombing rum over 
Hamburg, Germany.  Seven fellow crew men were killed and only 
two survived.  The veteran injured his back and was captured 
by the enemy.  He was a prisoner of the German government 
until May 1945.  Entitlement to service connection has been 
in effect for a low back condition since the veteran's 
separation.

In the context of the current claim, the veteran's 
representative has indicated that the April 1998 VA 
examination upon which the RO adjudicated the claim was not 
in the claims file.  However, upon close inspection of the 
file, the summary of the POW protocol examination was 
identified along with detailed VA physician's handwritten 
notes.

The short summary portion of the examination was apparently 
relied on in the RO's September 1998 rating.  That summary 
reported flexion to 80 degrees; full range of motion was 
noted, but motion was awkward (stiff); the summary reported 
no tenderness to palpation.  The rating noted X-rays were 
without fractures or dislocations, and joint spaces were well 
preserved.  

The Board additionally observes that Dr. B.F. of the VA 
medical center in Cleveland was contacted by the veteran's 
private physician, Dr. S, to obtain copies of relevant tests 
she performed in conjunction with the protocol examination.  
The veteran indicated that his private physician treated him 
primarily for a heart condition and had no comment as to his 
back.  Nevertheless, Dr. B.F.'s comprehensive handwritten 
records were provided to him, and copies are also in the 
claims file.  The latter such records describe a more severe 
back disability than that summarized in the protocol summary.  
In pertinent part, the handwritten notes report clinical 
findings of decreased flexion, stiffness in the lumbosacral 
spine sacral spine; the physician interpreted the X-rays as 
portraying an abnormal lumbosacral spine; there were mild 
hypertropic changes throughout with narrowing of L5-S1 disc 
space.  Dr. B.F. reported chronic back pain, radiating to 
both legs, stiffness and inability to perform many 
activities, secondary to back injury incurred after bailing 
out of a plane prior to capture.  The relevant portion of the 
diagnosis was chronic degenerative post traumatic arthritis 
of the lumbosacral spine, secondary to bailout prior to 
capture with moderately severe effects on activities of daily 
living.  Reflexes were present.

The Board is of the opinion that to the extent of any 
divergence the handwritten clinical findings as reported by 
the physician more accurately reflect the full extent of the 
disability at issue and are entitled to some measure of 
greater probative value than the summary as reflected on the 
POW protocol summary.

Arthritis has been associated with the veteran's service 
connected disability on appeal.  Arthritis established by X-
ray findings is rated on the basis of limitation of motion of 
the joint involved.  When there is some limitation of motion, 
but which would be rated noncompensable under a limitation-
of-motion code, a 10 percent rating may be assigned for each 
major joint affected by arthritis.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).  

Under the provisions of Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), a 40 percent evaluation is 
warranted for severe limitation of motion; a 20 percent 
evaluation is warranted for moderate limitation of motion; a 
10 percent evaluation is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
disablement in excess of the currently assigned 20 percent 
rating is not demonstrated in the instant case, however, 
pursuant to such criteria.  While stiffness is noted, the 
record suggests the veteran is capable of substantial motion.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5294 and 5295, for sacro-iliac injury and weakness, or 
lumbosacral strain, these diagnostic codes provide for a 20 
percent rating where the evidence shows muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The Board is 
of the opinion that the evidence approximates a 40 percent 
disability evaluation in accordance with such criteria in 
that the veteran has osteoarthritis-arthritic changes and 
abnormal mobility on forced motion.

In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
determined that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease or entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  Id. at 261.  It also noted the exception which 
prohibits pyramiding at 38 C.F.R. § 4.14.  This provides that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
In balancing these two provisions of the Rating Schedule, the 
critical element for allowing separate evaluations would be 
that none of the symptomatology from a single disability 
would be duplicative or overlapping.  Id. Applying those 
principles, a separate evaluation for arthritis and/or 
limitation of motion would be precluded since Diagnostic Code 
5294 and 5295 also contemplate limitation of motion.

The disability was also considered under the provisions of 
Diagnostic Code 5293 (intervertebral disc syndrome), where a 
60 percent evaluation is warranted if the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc; a 
40 percent evaluation is warranted where the disorder is 
severe with intermittent relief from recurring attacks; a 20 
percent evaluation is warranted where the disorder is 
moderate with recurring attacks; a 10 percent evaluation is 
warranted where the disorder is mild. 38 C.F.R. § 4.71a, Code 
5293.  However, a more beneficial (higher) evaluation is not 
available thereunder in the absence of muscle spasm and the 
absence of ankle jerk. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an evaluation in excess of 40 percent.  
Because the preponderance of the evidence is against a higher 
evaluation, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's disability has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).




ORDER

Entitlement to increased evaluation for low back strain is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals





